

117 HR 293 : VA Hospitals Establishing Leadership Performance Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 293IN THE SENATE OF THE UNITED STATESJune 16, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo direct the Secretary of Veterans Affairs to establish qualifications for the human resources positions within the Veterans Health Administration of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the VA Hospitals Establishing Leadership Performance Act.2.Qualifications for human resources positions within the Veterans Health Administration of the Department of Veterans Affairs(a)Establishment of qualificationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall—(1)establish qualifications for each human resources position within the Veterans Health Administration of the Department of Veterans Affairs;(2)establish standardized performance metrics for each such position; and(3)submit to Congress a report containing the qualifications and standardized performance metrics established under paragraphs (1) and (2).(b)ReportNot later than 180 days after the establishment of the qualifications and performance metrics under subsection (a), the Comptroller General of the United States shall submit to the Committee on Veterans’ Affairs of the House of Representatives and the Committee on Veterans’ Affairs of the Senate a report containing—(1)a description of the implementation of such qualifications and performance metrics; and(2)an assessment of the quality of such qualifications and performance metrics.3.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.Passed the House of Representatives June 15, 2021.Cheryl L. Johnson,Clerk.